Case 2:20-cv-04354-GRB-SIL Document 7 Filed 10/15/20 Page 1 of 2 PageID #: 49




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ARAB SALEM, Individually and On Behalf of
All Others Similarly Situated,                      Case No. 1:20-CV-04354

              Plaintiff,                             Hon. Judge Gary R. Brown
                                                     Magistrate Judge Steven I. Locke
-against-

NIKOLA CORPORATION, TREVOR R.                        RULE 7.1 CORPORATE
MILTON, MARK A. RUSSELL, AND KIM J.                  DISCLOSURE STATEMENT
BRADY,

              Defendants.



       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and to enable Judges and

Magistrate Judges of the Court to evaluate possible disqualification or recusal, the undersigned

counsel of record for Defendant Nikola Corporation hereby certifies that Nikola Corporation does

not have a parent corporation and no publicly held corporation owns 10% or more of Nikola

Corporation’s stock.




 Dated: New York, New York                                     /s/ Aaron Marks
        October 15, 2020
                                                            /s/ Aaron Marks, P.C.
Case 2:20-cv-04354-GRB-SIL Document 7 Filed 10/15/20 Page 2 of 2 PageID #: 50




                                          Asheesh Goel, P.C. (pro hac vice forthcoming)
                                          Gabor Balassa, P.C.(pro hac vice forthcoming)
                                          Whitney L. Becker (pro hac vice forthcoming)
                                          KIRKLAND & ELLIS, LLP
                                          300 N. LaSalle
                                          Chicago, Illinois 60654
                                          Phone: (312) 862-2000
                                          Fax: (312) 862-2200
                                          E-Mail: asheesh.goel@kirkland.com
                                                  gbalassa@kirkland.com
                                                  whitney.becker@kirkland.com

                                          Jeremy A. Fielding, P.C. (pro hac vice
                                          forthcoming)
                                          KIRKLAND & ELLIS LLP
                                          1601 Elm Street
                                          Dallas, Texas 75201
                                          Phone: (214) 972-1770
                                          Email: jeremy.fielding@kirkland.com

                                          Aaron Marks, P.C.
                                          KIRKLAND & ELLIS LLP
                                          601 Lexington Ave.
                                          New York, New York 10022
                                          Phone: (212) 446-4800
                                          Email: aaron.marks@kirkland.com


                                          Attorneys for Defendants Nikola Corporation, Mark
                                          A. Russell and Kim Brady




                                      2
